DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 04/08/2021.
	Claims 1-20 are pending in this application.
	Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Remarks

2.	Applicant's arguments have been fully considered, but are moot in view of a new ground of rejection.  See details below.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-4, and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2020/0091095)
	Regarding claim 1, Jung discloses a package structure, comprising: 
	a first redistribution layer (RDL) structure 101 (see fig. 9); 
	a die 220 over the first RDL structure 101; 
	an encapsulant 230, laterally encapsulating sidewalls of the die 220, wherein the encapsulant 230 is in physical contact with the sidewalls of the die 220; 
	a film 210A & 210B, disposed between the die 220 and the first RDL structure 101, and between the encapsulant 230 and the first RDL structure 101; 
	a through integrated fan-out via (TIV) 213/213A/213B, penetrating through the encapsulant 230 and the film 210A/B to connect to the first RDL structure 101; and 
	a second RDL structure 240, disposed on the die 220, the TIV and the encapsulant and electrically connected to die and the TIV.  

	Regarding claim 2, Jung discloses the package structure of claim 1, wherein the TIV 213/213A/213B is laterally encapsulated by the encapsulant 230 and surrounded by the film 210A/B.  See fig. 9.  

	Regarding claim 3, Jung discloses the package structure of claim 1, wherein a portion of the encapsulant 230 extends into the film and is surrounded by the film, 

	Regarding claim 4, Jung discloses the package structure of claim 1, wherein a bottom surface of the film 210A/B, a bottom surface of the TIV 213/213A/213B and a first bottom surface of encapsulant 230 contacting with the first RDL structure 110 are coplanar with each other.  See fig. 9.

	Regarding claim 6, Jung discloses the package structure of claim 1, wherein the film comprises a coefficient of thermal expansion between a coefficient of thermal expansion of the die and a coefficient of thermal expansion of the encapsulant.  See para. 0049 (Note that this is just a matter of selecting a suitable material for the encapsulant to minimize thermal expansion mismatch between the die and the encapsulant to prevent crack or detachment between the encapsulant and the die, and it would involve only routine skills in the art.)

	Regarding claim 7, Jung discloses the package structure of claim 1, wherein the film comprises a coefficient of thermal expansion lager than a coefficient of thermal expansion of the die and less than a coefficient of thermal expansion of the encapsulant.  See para. 0049. See the note in the rejection of claim 6.



	Regarding claim 9, Jung discloses the package structure of claim 8, wherein the first antenna element 112 is spaced from the film by the encapsulant 230 therebetween.  See fig. 9, and paras. 0052-0053.

	Regarding claim 10, Jung discloses the package structure of claim 1, wherein the first RDL structure 110 comprises a first surface 101B and a second surface 101A opposite to each other, the first surface 101B is in contact with the film 210A/B, the package structure further comprises a second antenna element 150 disposed over the second surface 101A of the first RDL structure 101.  See fig. 9, and paras. 0052-0053.  

	Regarding claim 11, Jung discloses apackage structure, comprising: 
	a film 210A & 210B (see fig. 9); 
	a die 220, disposed on the film, wherein the die is overlapped with the film in a direction perpendicular to a top surface of the die; 
	an encapsulant 230, disposed on the film and laterally encapsulating sidewalls of the die 220, a portion of the encapsulant 230 further extends into the film 210A&210B; and - 3 -Customer No.: 31561 Docket No.: 84491-US-PA Application No.: 16/513,730 
	a RDL structure 240, disposed on the die 220 and the encapsulant 230, and electrically connected to the die, wherein a top surface of the encapsulant 230 

	Regarding claim 12, Jung discloses the package structure of claim 11, further comprising a TIV 213/213A/213B laterally aside the die 220 and the film 210A/B, the TIV is encapsulated by the encapsulant 230, wherein the encapsulant is in physical contact with the sidewalls of the die and a sidewall of the TIV, and the portion of the encapsulant is disposed between the film and the TIV.  See fig. 9.

	Regarding claim 13, Jung discloses the package structure of claim 12, wherein a bottom surface of the TIV 213/213A/213B is coplanar with a bottom surface of the film 210A/B.  See fig. 9.  

	Regarding claim 14, Jung discloses the package structure of claim 11, wherein the film comprises a coefficient of thermal expansion between a coefficient of thermal expansion of the die and a coefficient of thernal expansion of the encapsulant.  See para. 0049.

	Regarding claim 15, Jung discloses the package structure of claim 11, wherein the encapsulant 230 comprises a first bottom surface and a second bottom surface, the first bottom surface is coplanar with a bottom surface of the film, the second bottom surface is in contact with a top surface of the film and higher than the first bottom surface.  See fig. 9.


5.	Claims 1-7, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0051612)
	Regarding claim 1, Kim discloses a package structure, comprising: 
	a first redistribution layer (RDL) structure 522 (see fig. 5); 
	a die 140A over the first RDL structure 522; 
	an encapsulant 170, laterally encapsulating sidewalls of the die 140A, wherein the encapsulant 170 is in physical contact with the sidewalls of the die; 
	a film 110, disposed between the die 140A and the first RDL structure 552, and between the encapsulant and the first RDL structure; 
	a through integrated fan-out via (TIV) 120, penetrating through the encapsulant 170 and the film 110 to connect to the first RDL structure 522; and 
	a second RDL structure 180, disposed on the die 140A, the TIV 120 and the encapsulant 170 and electrically connected to die and the TIV.  

	Regarding claim 2, Kim discloses the package structure of claim 1, wherein the TIV 120 is laterally encapsulated by the encapsulant 170 and surrounded by the film 110.  See fig. 5.

	Regarding claim 3, Kim discloses the package structure of claim 1, wherein a portion of the encapsulant 170 extends into the film 110 and is surrounded by the film, wherein the film is spaced apart from the second RDL structure by the encapsulant therebetween.  See fig. 5.

	Regarding claim 4, Kim discloses the package structure of claim 1, wherein a bottom surface of the film 110, a bottom surface of the TIV 120 and a first bottom surface of encapsulant 170 contacting with the first RDL structure are coplanar with each other.  See fig. 5.

	Regarding claim 5, Kim discloses the package structure of claim 4, further comprising an adhesive layer 150 between the die 140A and the film 110, wherein a bottom surface of the adhesive layer 150 is -2-Customer No.: 31561 Docket No.: 84491-US-PA Application No.: 16/513,730 coplanar with a second bottom surface of the encapsulant 140, and higher than the first bottom surface of the encapsulant 140.  See fig. 5.

	Regarding claim 6, Kim discloses the package structure of claim 1, wherein the film comprises a coefficient of thermal expansion between a coefficient of thermal expansion of the die and a coefficient of thermal expansion of the encapsulant.  See paras. 0019-0021, 0030-0032, 0034 (Note that this is just a matter of selecting a suitable material for the encapsulant to minimize thermal expansion mismatch between the die and the encapsulant to prevent crack or detachment between the encapsulant and the die, and it would involve only routine skills in the art.)

	Regarding claim 7, Kim discloses the package structure of claim 1, wherein the film comprises a coefficient of thennal expansion lager than a coefficient of thermal expansion of the die and less than a coefficient of thermal expansion of the 

	Regarding claim 11, Kim discloses a package structure, comprising: 
	a film 110 (see fig. 5); 
	a die 140A, disposed on the film 110, wherein the die is overlapped with the film in a direction perpendicular to a top surface of the die; 
	an encapsulant 170, disposed on the film and laterally encapsulating sidewalls of the die, a portion of the encapsulant further extends into the film; and - 3 -Customer No.: 31561 Docket No.: 84491-US-PA Application No.: 16/513,730 
	a RDL structure 180, disposed on the die 140A and the encapsulant 170, and electrically connected to the die, wherein a top surface of the encapsulant contacting the RDL structure is higher than a topmost surface of the film.  

	Regarding claim 12, Kim discloses the package structure of claim I1, further comprising a TIV 120 laterally aside the die 140A and the film 110, the TIV 120 is encapsulated by the encapsulant, wherein the encapsulant is in physical contact with the sidewalls of the die and a sidewall of the TIV, and the portion of the encapsulant is disposed between the film and the TIV.  See fig. 5.

	Regarding claim 13, Kim discloses the package structure of claim 12, wherein a bottom surface of the TIV 120 is coplanar with a bottom surface of the film.  See fig. 5.



	Regarding claim 15, Kim discloses the package structure of claim 11, wherein the encapsulant 140 comprises a first bottom surface and a second bottom surface, the first bottom surface is coplanar with a bottom surface of the film, the second bottom surface is in contact with a top surface of the film and higher than the first bottom surface.  See fig. 5.


Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/Dao H Nguyen/
Primary Examiner, Art Unit 2818
July 14, 2021